DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2021.


Claim Objections
Claim 7 and 8 are objected to because of the following informalities:  These claims use the word “preferably” now connected with a broad limitation followed by a narrow limitation.  The word preferably should be removed.  Appropriate correction is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are directed to the same invention as that of claims 1-16 of commonly assigned US 10,428,237. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claims 1-16 are directed to the same invention as that of claims 1-16 of commonly assigned US 10,883,015. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 9,074,038. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claimed percentages of the components do not lineup exactly they significantly overlap.  Further the patent claim does not claim the hybrid of the polyurethane and vinyl and the ratio of the polyurethane to vinyl.  However, the specification states that the ratio of polyurethane to vinyl should be from 70:30 to 30:70 (0031) reading on 2.3:1-0.43:1 and for the polyurethane and vinyl to be a hybrid polymer (0090) with the motivation being that it provides a resistance to water, ethanol, and acetone (0005).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,683,139. Although the claims at issue although  the concentration of the components used to make the polyurethane are not identical they significantly overlap.  Further, the claim of the patent does not state that the composition is a polyurethane-vinyl hybrid polymer with the claimed ratio of polyurethane to vinyl.  However, the specification of the patent states that the aqueous composition is a polyurethane-vinyl hybrid (0038) and has a ratio of urethane to vinyl of 1:1 (0082 example II) with the motivation for doing so to be because it can be formed with a low 1-methyo-2-pyrrolidinone (NMP) content and maintain good processability with low levels of sediment to give dispersions that may form hard and resistant coatings (0023).

Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 3 of U.S. Patent No. 7,951,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the concentrations of the components used to make the polyurethane however, they significantly overlap.  Further claim 2 of the patent does not include the ratio of the urethane to the vinyl of the hybrid, however claim 3 includes a limitation that significantly overlaps with the current invention.  Further, the claim of the patent does not state that the composition is a polyurethane-vinyl hybrid polymer with the claimed ratio of polyurethane to vinyl.  However, the specification of the patent states that the aqueous composition is a polyurethane-vinyl hybrid (0038) and has a ratio of urethane to vinyl of 1:1 (0224 example VII) with the motivation for doing so to be because it can be formed with a low 1-methyo-2-pyrrolidinone (NMP) content and maintain good processability .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 5, 7, 8, 13, 14, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-19 depend on claim 1, therefore, are further rejected.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1 recites the broad recitation that the weight ratio of polyurethane to vinyl is 1:1 to 20:1, and the claim also recites that the ratio is preferably 2:1 to 16:1, even more preferably from 3:1 to 12:1, even more preferably from 4:1 to 12:1 and even more preferably from 4:1 to 10:1 which is the narrower statement of the range/limitation.
In the present instance, claim 1 recites the broad recitation that the amount of the difunctional isocyanate is present in an amount of 5 to 40%, and the claim also recites that it is preferable from 10 to 35% which is the narrower statement of the range/limitation.
In the present instance, claim 1 recites the broad recitation that the amount of claimed (b) is 0.5 to 4%, and the claim also recites that it is from 0.8 to 3.2% and 1 to 2.5% which is the narrower statement of the range/limitation.
In the present instance, claim 1 recites the broad recitation that the amount of (c) is from 40 to 80%, and the claim also recites from 45 to 75% and 50 to 70% which is the narrower statement of the range/limitation.
In the present instance, claim 1 recites the broad recitation that the amount of (d) is from 0 to 10%, and the claim also recites that it is from 0.5 to 4% and 1 to 3% which is the narrower statement of the range/limitation.
claim 1 recites the broad recitation that the amount of NCO to OH is from 0.8:1 to 5:1, and the claim also recites the ratio to be 1.05:1 to 5:1 and 1.1:1 to 3.5:1 which is the narrower statement of the range/limitation.
In the present instance, claim 3 recites the broad recitation that the amount of vinyl monomer is at least 30 wt%, and the claim also recites that it is at least 50 wt% and at least 70 wt% which is the narrower statement of the range/limitation.
In the present instance, claim 5 recites the broad recitation that the amount of (d) is from 0.5 to 10 wt%, and the claim also recites that it is from 1 to 3 wt% which is the narrower statement of the range/limitation.
In the present instance, claim 7 recites the broad recitation that the amount of (f) is from 1 to 20 wt%, and the claim also recites the ratio to be 5 to 15 wt% and from 8 to 12 wt% which is the narrower statement of the range/limitation.
In the present instance, claim 7 recites the broad recitation that the amount of (g) to be from 1 to 10 wt%, and the claim also recites the ratio to be 2 to 7 wt% which is the narrower statement of the range/limitation.
In the present instance, claim 7 recites the broad recitation that the functionality of the polyol to be at least 2.3, and the claim also recites the functionality of at least 2.6 and at least 2.9, which is the narrower statement of the range/limitation.
In the present instance, claim 8 recites the total amount of f, g, and d’ to be more than 3 wt%, and the claim also recites the total amount to be more than 5 wt%, and more than 10 wt%, which is the narrower statement of the range/limitation.
In the present instance, claim 13 recites the particle size of the particles to be greater than 0.5 micron, and the claim also recites the particle size to be greater than 
In the present instance, claim 14 recites the mean particle size to be less than 20 microns, and the claim also recites the total amount to be less than 15 microns, less than 10 microns, and less than 6 microns, which is the narrower statement of the range/limitation.
In the present instance, claim 15 recites the molar ratio of active hydrogens in the chain extender to isocyanate groups to be from 0.1:1 to 2:1, and the claim also recites the total ratio to be 0.6:1 to 1.4:1, and 0.8 to 1.2, which is the narrower statement of the range/limitation.
Claim 1 recites the term “functionality of at least 2 (other than water)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 
Claim 1 recites the term “respective mole ratio (NCO to OH)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 

Claim 2 recites the limitation "rheology additive" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "surfactant" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the term “respective mole ratio (NCO to OH)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 
Claim 15 recites the term “if used, (apart from water)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 
Claim 16 states that the composition is solvent-free, however claim 1 states that the composition is an aqueous composition and water is known as a well-known solvent.  Therefore, not including a solvent is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 states that the coating composition is a one-component composition, however, the composition of claim 1 contains at least two components including the water and the polymer.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satgurunathan et al (US 2011/0020556).
With regards to claims 1 and 15, Satgurunathan teaches an aqueous coating composition (abstract) that contains a polyurethane and vinyl polymer (abstract) that are a hybrid (0091) and that has the ratio of polyurethane to vinyl in the hybrid to be 4:1 (0196 example 1).  Satgurunathan teaches the polyurethane to be formed from 10 to 40% of at least one polyisocyanate (0021) that is a diisocyanate (0038), 0 to 10% of at least one isocyanate reactive compound with a weight average molecular weight in the 
Further, the phrase “the polyurethane is obtained by the reaction of at least the following components…500 g/mol” is considered to be a product-by-process claim.  The process steps do not have any weight.  The product formed, therefore, does not depend on the process in which it is formed.          “[E]ven though product-by-process claims are lim-ited by and defined by the process,  determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.
With regards to claim 2, Satgurunathan teaches the addition of rheology control agents and a surfactant (0116) at a concentration of up to 10% (0118).
With regards to claim 3, Satgurunathan teaches the vinyl monomer to be formed from at least 60% by weight of monomers that include methyl (meth)acrylate and butyl (meth)acrylate (0084).
With regards to claim 4, Satgurunathan teaches the compound that reads on part (c) to be Priplast 3192 (0154) which has a glass transition temperature of -10ºC (Croda page 14).
With regards to claim 5, Satgurunathan teaches the addition of an active-hydrogen chain-extending compound (0027) that has a functionality of 2 or 3 (0062) and are added in an amount so that the ratio of NCO groups to OH groups is 0.4 to 2.0 (0065).
With regards to claim 6, Satgurunathan teaches the polyurethane to be crosslinkable (0117).
With regards to claims 7 and 10, Satgurunathan teaches the addition of a polyol having a functionality of >2 (0051) having a molecular weight of 501-4000 (0050) and a glass transition temperature of -10ºC (0154).  
With regards to claim 8, Satgurunathan teaches at most 10% (0051) wherein the components add up to 100% (0026).
With regards to claim 9, Satgurunathan teaches the active hydrogen chain extending compound to be a polyamine with 3 or more amine groups (0059).
With regards to claim 11, Satgurunathan teaches the composition to contain water and the polymer, as claimed (abstract).
With regards to claim 12, Satgurunathan teaches the composition to have the ratio of polyurethane to vinyl in the hybrid to be 4:1 (0196 example 1)
With regards to claims 13 and 14, Satgurunathan teaches the particle size of the polymer to be from 20 to 150 nm (0036) (0.02 to 0.15 microns).
With regards to claim 16, Satgurunathan teaches the composition to be solvent free (0011 and 0069).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art further has an aqueous coating composition having a urethane/vinyl hybrid composition reading on claim 1: Casteren Van et al (US 2007/0260022), Satgurunathan et al (US 2007/0141264), Martin et al (US 2006/0258801), Tien et al (US 5,594,065), Casteren Van et al (US 2008/0274361), Casteren Van et al (US 2008/0038563), and Satgurunathan et al (US 2013/0129927).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763